Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 11/8/2021.  Claims 11-16 are withdrawn from consideration as being drawn to non-elected invention; and claims 19-20 are cancelled.  Accordingly, claims 1-18 are currently pending in the application.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
Claims 1-10 and 17-18 are allowed. Claims 11-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (methacrylic resin composition) and II (shaped product comprising the methacrylic resin composition), as set forth in the Office action mailed on 12/20/2019, is hereby withdrawn and claims 11-16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
The closest prior art of record do not teach a methacrylic resin composition of present claims satisfying the following two conditions: content of components of the methacrylic resin having a weight average molecular weight of more than 10,000 and not more than 50,000 is 10.0 mass% to 25.0 mass%; and a content of components of the methacrylic resin having a weight average molecular weight of 10,000 or less is 0.1 mass% to 5.0 mass%
Furthermore, claims 11-16 directed to non-elected invention (i.e. shaped product comprising methacrylic resin composition) contain all the limitations of an allowed product claim (i.e. methacrylic resin composition) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764